Exhibit 23.3 [Grant Thornton Argentina Letterhead] Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in this Registration Statement on Form F-3 filed, and to the incorporation by reference therein of our report dated March 23, 2010, with respect to the financial statements of Pointer Localización y Asistencia S.A. included in the Annual Report (Form 20-F) of Pointer Telocation Ltd., for the year ended December 31, 2009. /s/ Grant Thornton Argentina Buenos Aires, Argentina May 26, 2010
